DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 25, 2019.  Claims 1 - 11 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claims 1, 3, 4 and 7, the limitation “emotion detecting section”, “action control section”, “emotion accumulation unit”, “emotion change cause inferring section” and “driving tendency judging section” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “section” and “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claims 1, 3, 4 and 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2, 5, 6 and 8 – 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “emotion detecting section” corresponds to “emotion detecting section 464” and “device side control unit 46” (see Fig. 4 and ¶98 of applicant’s disclosure); 
The claimed “action control section” corresponds to “action control section 470” and “device side control unit 46” (see Fig. 4 and ¶98 of applicant’s disclosure);
The claimed “emotion accumulation unit” corresponds to “emotion detection history data 485” (see Fig. 4 and ¶93 of applicant’s disclosure); 
The claimed “emotion change cause inferring section” corresponds to “an 
emotion change cause inferring section  469” and “personality DB 48” (see Fig. 4 and ¶98 of applicant’s disclosure); and
The claimed “driving tendency judging section” corresponds to “emotion detecting section 464” and “device side control unit 46” (see Fig. 4 and ¶192 of applicant’s disclosure).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites an emotion inference device comprising an individual 
personality that is configured on the basis of information on a user from a plurality of products associated with the user and connected to a communication network, the individual personality forming a base personality.  
First, the preamble of claim 1 recites an emotion inference device, which means claim 1 is directed to an apparatus.  An apparatus claim defines an invention in terms of its physical or structural characteristics, that is, in terms of what the invention is as opposed to what the invention does.  In applicant’s disclosure, the individual personality limitation is not characterized as a physical or structural component. How then can this be interpreted as a physical or structural component in the claim(s).  Clarification is required.  
Second, it is unclear whether the individual personality limitation is connected to the communication network or the plurality of products associated with the user limitation is connected to the communication network? As now written, it appears that the individual personality limitation is connected to the communication network. Clarification is required.   
As to claim 11, the preamble of claim 11 recites an emotion inference system, which means claim 11 is directed to an apparatus.  An apparatus claim defines an invention in terms of its physical or structural characteristics, that is, in terms of what the invention is as opposed to what the invention does.  In applicant’s disclosure, the individual personality limitation is not characterized as a physical or structural component. How then can this be interpreted as a physical or structural component in the claim(s).  Clarification is required.  
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites an emotion inference device comprising: 
an individual personality that is configured on the basis of information on a user 
from a plurality of products associated with the user and connected to a communication network, the individual personality forming a base personality, and 
an emotion detecting section that detects an emotion.

Statutory Category
Does claim 1 fall into one of four of the statutory categories?    Yes.  Claim 1 is directed to a device or apparatus.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes. Claim 1 recites the limitations of
forming a base personality on the basis of information on a user from a plurality of products associated with the user.  The forming limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “connected to a communication network” nothing in the claim precludes the forming step from practically being performed in the human mind/visually.  For example, but for the “connected to a communication network” language, the claim encompasses the user manually/visually forming a base personality on the basis of information on a user from a plurality of products associated with the user. This limitation is a mental process.

Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  No. The claim recites one additional element: an emotion detecting section that detects an emotion.  The emotion detecting section is recited at a high level of generality, i.e., as a generic computer component/program performing a generic computer function of processing data. This generic computer component/program limitation is no more than mere instructions to apply the exception using a generic computer component/program. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B 
Does claim 1 provide an inventive concept?  No.  As discussed with respect to 
Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2 – 10 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 10 can be practically performed in the human mind/visually, are recited at a high level of generality, or amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   

Therefore, claims 1 - 10 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0017838 A1 to Biswas et al. (herein after “Biswas et al. publication").
As to claim 1 (as best understood based on the 112 rejections discussed herein above),
the Biswas et al. publication discloses an emotion inference device (100) 
comprising: 
an individual personality that is configured on the basis of information on a 
user from a plurality of products associated with the user and connected to a communication network (110), the individual personality forming a base personality (see Fig. 1 and ¶106, where “the personality type of the human object [is determined] based on various factors such as, but not limited to, . . . interaction information”; Note that the determined personality type of the human object can also be interpreted as the base personality), and 
an emotion detecting section (102, 208) that detects an emotion (of 
who, the user?)(see ¶25, where “the application server 102 may analyze the multimedia content to determine an emotion information indicative of an emotion presented by the human object”).

As to claim 2 (as best understood based on the 112 rejections discussed herein above),
the Biswas et al. publication is considered to disclose the emotion detecting section (102, 208) comparing the emotion of the base personality with the emotion of the individual personality at the moment, and detects an emotion attribute.  (see Fig. 1 and ¶106, where “the processor 208 may compare the one or more determined personality traits with predefined personality traits associated with known personality types, stored in the memory 216. Based on the comparison, the processor 208 may determine the personality type of the human object.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. publication in view of U.S. Patent Application Publication No.  A1 to (herein after " publication").
As to claim 3 (as best understood based on the 112 rejections discussed herein above),
the Biswas et al. publication discloses the invention substantially as claimed, 
except for 
an action control section that controls an action to direct the emotion to the emotion of the base personality, when a predetermined change or greater is present in the emotion detected by the emotion detecting section.
Controlling an action directed to an emotion such as removal thereof is old and well known, as demonstrated by the Garcia publication who discloses providing the user “the option to add or remove facial expression/emotion categories . . . .” (See ¶30.)  Such disclosure suggests an action control section that controls an action to direct the emotion to the emotion of the base personality, when a predetermined change or greater is present in the emotion detected by the emotion detecting section.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Biswas et al. publication with an action control section that controls an action to direct the emotion to the emotion of the base personality, when a predetermined change or greater is present in the emotion detected by the emotion detecting section, as suggested by the Garcia publication, in order to improve means to communicate emotions and mind states of users.
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §112, 2nd paragraph, set forth in this Office action.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667